 

Exhibit 10.1(b)

COHERUS BIOSCIENCES, INC.
2016 EMPLOYMENT COMMENCEMENT INCENTIVE PLAN
STOCK OPTION GRANT NOTICE

Coherus BioSciences, Inc., a Delaware corporation, (the “Company”), pursuant to
its 2016 Employment Commencement Incentive Plan, as may be amended from time to
time (the “Plan”), hereby grants to the holder listed below (“Participant”), an
option to purchase the number of shares of the Company’s common stock, par value
$0.0001 per share (“Stock”), set forth below (the “Option”). This Option is
subject to all of the terms and conditions set forth herein, as well as in the
Plan and the Stock Option Agreement attached hereto as Exhibit A (the “Stock
Option Agreement”), each of which are incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Grant Notice and the Stock Option Agreement.

 

Participant:

«Participant»

Grant Date:

«Grant_Date»

Vesting Commencement Date:

«VCD»

Exercise Price per Share:

$«Exercise_Price_per_Share»

Total Exercise Price:

$«Total_Exercise_Price»

Total Number of Shares Subject to the Option:

«Shares»

Expiration Date:

«Expiration_Date»

Vesting Schedule:

Twenty‑five percent (25%) of the total number of Shares subject to the Option
(rounded down to the next whole number of Shares) shall vest and become
exercisable on the first anniversary of the Vesting Commencement Date and 1/48th
of the Shares subject to the Option shall vest and become exercisable monthly
thereafter so that one hundred percent (100%) of the Shares subject to the
Option are vested and exercisable on the fourth anniversary of the Vesting
Commencement Date, subject to Participant’s remaining an Employee through each
such vesting date (unless otherwise determined by the Administrator).  

Type of Option:

Non-Qualified Stock Option

 

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Stock Option Agreement and
this Grant Notice. Participant has reviewed the Stock Option Agreement, the Plan
and this Grant Notice in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Stock Option Agreement and the Plan.
Participant further acknowledges that Participant has not been previously
employed in any capacity by the Company or any Affiliate, or if previously
employed, is setting forth his or her signature below following a bona-fide
period of non-employment with the Company and its Affiliates, and that the grant
of this Option is an inducement material to Participant’s agreement to enter
into employment with the Company or an Affiliate. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, this Grant Notice or
the Stock Option Agreement.  

 

COHERUS BIOSCIENCES, INC.:

PARTICIPANT:

By:

 

 

By:

 

 

Print Name:

 

 

Print Name:  

 

«Participant»

Title:

 

 

 

 

 

Address:

 

333 Twin Dolphin Drive
Suite 600
Redwood City, CA  94065

Address:

 

«Address»

 

 

US-DOCS\70212159.2

--------------------------------------------------------------------------------

 

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

COHERUS BIOSCIENCES, INC. STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Coherus BioSciences,
Inc., a Delaware corporation (the “Company”), has granted to Participant an
Option under the Company’s 2016 Employment Commencement Incentive Plan, as may
be amended from time to time (the “Plan”), to purchase the number of shares of
Stock indicated in the Grant Notice.

ARTICLE 1.
GENERAL

1.1Defined Terms. Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

1.2Incorporation of Terms of Plan.  The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference.  In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE 2.
GRANT OF OPTION

2.1Grant of Option.  In consideration of Participant’s commencement  of
employment with the Company or any Affiliate and for other good and valuable
consideration, effective as of the Grant Date set forth in the Grant Notice (the
“Grant Date”), the Company irrevocably grants to Participant the Option to
purchase any part or all of an aggregate of the number of shares of Stock set
forth in the Grant Notice, upon the terms and conditions set forth in the Plan
and this Agreement, subject to adjustments as provided in Section 13.2 of the
Plan.  The Option shall be a Non-Qualified Stock Option.

2.2Exercise Price.  The exercise price of the shares of Stock subject to the
Option shall be as set forth in the Grant Notice, without commission or other
charge; provided, however, that the price per share of the shares of Stock
subject to the Option shall not be less than 100% of the Fair Market Value of a
share of Stock on the Grant Date.  

2.3Consideration to the Company.  In consideration of the grant of the Option by
the Company, Participant agrees to render faithful and efficient services to the
Company or any Affiliate.  Nothing in the Plan or this Agreement shall confer
upon Participant any right to continue in the employ of the Company or any
Affiliate or shall interfere with or restrict in any way the rights of the
Company and its Affiliates, which rights are hereby expressly reserved, to
terminate the employment of Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and Participant.

ARTICLE 3.
PERIOD OF EXERCISABILITY

3.1Commencement of Exercisability.

(a)Subject to Sections 3.2, 3.3, 5.11 and 5.17 hereof, the Option shall become
vested and exercisable in such amounts and at such times as are set forth in the
Grant Notice.

A-1

US-DOCS\70212159.2

--------------------------------------------------------------------------------

 

(b)No portion of the Option which has not become vested and exercisable at the
date of Participant’s Termination of Service shall thereafter become vested and
exercisable, except as may be otherwise provided by the Administrator or as set
forth in a written agreement between the Company and Participant.  

(c)Notwithstanding Sections 3.1(a) hereof and the Grant Notice, but subject to
Section 3.1(b) hereof, in the event of a Change in Control the Option shall be
treated pursuant to Section 13.2 of the Plan.

3.2Duration of Exercisability.  The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative.  Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof.

3.3Expiration of Option.  The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a)The Expiration Date set forth in the Grant Notice, which shall in no event be
more than ten (10) years from the Grant Date;

(b)The expiration of three (3) months from the date of Participant’s Termination
of Service, unless such termination occurs by reason of Participant’s death or
disability; or

(c)The expiration of one (1) year from the date of Participant’s Termination of
Service by reason of Participant’s death or disability.

3.4Tax Indemnity.  

(a)Participant agrees to indemnify and keep indemnified the Company, any
Affiliate and Participant’s employing company, if different, from and against
any liability for or obligation to pay any Tax Liability (a “Tax Liability”
being any liability for income tax, withholding tax and any other employment
related taxes or social security contributions in any jurisdiction) that is
attributable to (i) the grant or exercise of, or any benefit derived by
Participant from, the Option, (ii) the acquisition by Participant of the Stock
on exercise of the Option or (iii) the disposal of any Stock.

(b)The Option cannot be exercised until Participant has made such arrangements
as the Company may require for the satisfaction of any Tax Liability that may
arise in connection with the exercise of the Option and/or the acquisition of
the Stock by Participant.  The Company shall not be required to issue, allot or
transfer Stock until Participant has satisfied this obligation.

(c)Participant hereby acknowledges that the Company (i) makes no representations
or undertakings regarding the treatment of any Tax Liabilities in connection
with any aspect of the Option and (ii) does not commit to and is under no
obligation to structure the terms of the grant or any aspect of any Award,
including the Option, to reduce or eliminate Participant’s liability for Tax
Liabilities or achieve any particular tax result.  Furthermore, if Participant
becomes subject to tax in more than one jurisdiction between the date of grant
of an Award, including the Option, and the date of any relevant taxable event,
Participant acknowledges that the Company may be required to withhold or account
for Tax Liabilities in more than one jurisdiction.

A-2

US-DOCS\70212159.2

--------------------------------------------------------------------------------

 

ARTICLE 4.
EXERCISE OF OPTION

4.1Person Eligible to Exercise.  Except as provided in Section 5.3 hereof,
during the lifetime of Participant, only Participant may exercise the Option or
any portion thereof, unless it has been disposed of pursuant to a DRO.  After
the death of Participant, any exercisable portion of the Option may, prior to
the time when the Option becomes unexercisable under Section 3.3 hereof, be
exercised by the deceased Participant’s personal representative or by any person
empowered to do so under the deceased Participant’s will or under the then
applicable laws of descent and distribution.

4.2Partial Exercise.  Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3 hereof.  However, the Option shall not be exercisable with
respect to fractional shares of Stock.

4.3Manner of Exercise.  The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company; for the
avoidance of doubt, delivery shall include electronic delivery), during regular
business hours, of all of the following prior to the time when the Option or
such portion thereof becomes unexercisable under Section 3.3 hereof:

(a)An exercise notice in a form specified by the Administrator, stating that the
Option or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Administrator.  The notice shall be signed
by Participant or other person then entitled to exercise the Option or such
portion of the Option;

(b)The receipt by the Company of full payment for the shares of Stock with
respect to which the Option or portion thereof is exercised, including payment
of any applicable withholding tax, which shall be made by deduction from other
compensation payable to Participant or in such other form of consideration
permitted under Section 4.4 hereof that is acceptable to the Company;

(c)Any other written representations or documents as may be required in the
Administrator’s sole discretion to evidence compliance with the Securities Act,
the Exchange Act or any other applicable law, rule or regulation; and

(d)In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than Participant, appropriate
proof of the right of such person or persons to exercise the Option.

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

4.4Method of Payment.  Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of Participant:

(a)Cash or check;

(b)With the consent of the Administrator, surrender of shares of Stock
(including, without limitation, shares of Stock otherwise issuable upon exercise
of the Option) held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of delivery equal to the aggregate exercise price
of the Option or exercised portion thereof; or

A-3

US-DOCS\70212159.2

--------------------------------------------------------------------------------

 

(c)Other legal consideration acceptable to the Administrator (including, without
limitation, through the delivery of a notice that Participant has placed a
market sell order with a broker with respect to shares of Stock then issuable
upon exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company at such time as may be required by the
Company, but in any event not later than the settlement of such sale). 

4.5Conditions to Issuance of Stock.  The shares of Stock deliverable upon the
exercise of the Option, or any portion thereof, may be either previously
authorized but unissued shares of Stock or issued shares of Stock which have
then been reacquired by the Company.  Such shares of Stock shall be fully paid
and nonassessable.  Participant acknowledges that the Plan and any Awards
granted thereunder are intended to conform with the requirements of the rules
promulgated by The Nasdaq Stock Market, including without limitation, Nasdaq
Listing Rule 5635(c)(4).  The Company shall not be required to issue or deliver
any shares of Stock purchased upon the exercise of the Option or portion thereof
prior to fulfillment of all of the conditions in Section 11.4 of the Plan and
following conditions:

(a)The admission of such shares of Stock to listing on all stock exchanges on
which such Stock is then listed;

(b)The completion of any registration or other qualification of such shares of
Stock under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;

(c)The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

(d)The receipt by the Company of full payment for such shares of Stock,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 4.4 hereof; and

(e)The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience.

4.6Rights as Stockholder.  The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of any shares of
Stock purchasable upon the exercise of any part of the Option unless and until
such shares of Stock shall have been issued by the Company and held of record by
such holder (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company).  No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the shares of Stock are issued, except as provided in Section 13.2 of the
Plan.  

ARTICLE 5.
OTHER PROVISIONS

5.1Administration.  The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons.  The Board may at any time, and from time to time, in its absolute
discretion, exercise any and all rights and duties of the Administrator under
the Plan; provided, however, any action taken by the Board in connection with
the administration of the Plan, this Agreement or the Option shall not be deemed
approved by the Board unless and until such action is approved by a majority of
the Non-Employee Directors. No member of the Committee or the Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, this Agreement or the Option.  

A-4

US-DOCS\70212159.2

--------------------------------------------------------------------------------

 

5.2Whole Shares.  The Option may only be exercised for whole shares of Stock.  

5.3Option Not Transferable.  

(a)Subject to Section 4.1 hereof, the Option may not be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO,
unless and until the Option has been exercised and the shares of Stock
underlying the Option have been issued, and all restrictions applicable to such
shares of Stock have lapsed.  Neither the Option nor any interest or right
therein shall be liable for the debts, contracts or engagements of Participant
or his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, hypothecation, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy) unless and until
the Option has been exercised, and any attempted disposition thereof prior to
exercise shall be null and void and of no effect, except to the extent that such
disposition is permitted by the preceding sentence.

(b)During the lifetime of Participant, only Participant may exercise the Option
(or any portion thereof), unless it has been disposed of pursuant to a DRO;
after the death of Participant, any exercisable portion of the Option may, prior
to the time when such portion becomes unexercisable under the Plan or this
Agreement, be exercised by Participant’s personal representative or by any
person empowered to do so under the deceased Participant’s will or under the
then-applicable laws of descent and distribution.

(c)Notwithstanding any other provision in this Agreement, Participant may, in
the manner determined by the Administrator, designate a beneficiary to exercise
the rights of Participant and to receive any distribution with respect to the
Option upon Participant’s death.  A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and this Agreement, except to
the extent the Plan and this Agreement otherwise provide, and to any additional
restrictions deemed necessary or appropriate by the Administrator.  If
Participant is married or a domestic partner in a domestic partnership qualified
under Applicable Law and resides in a community property state, a designation of
a person other than Participant’s spouse or domestic partner, as applicable, as
his or her beneficiary with respect to more than 50% of Participant’s interest
in the Option shall not be effective without the prior written consent of
Participant’s spouse or domestic partner.  If no beneficiary has been designated
or survives Participant, payment shall be made to the person entitled thereto
pursuant to Participant’s will or the laws of descent and distribution.  Subject
to the foregoing, a beneficiary designation may be changed or revoked by
Participant at any time provided the change or revocation is filed with the
Administrator prior to Participant’s death.

5.4Tax Consultation.  Participant understands that Participant may suffer
adverse tax consequences as a result of the grant, vesting and/or exercise of
the Option, and/or with the purchase or disposition of the shares of Stock
subject to the Option.  Participant represents that Participant has consulted
with any tax consultants Participant deems advisable in connection with the
purchase or disposition of such shares of Stock and that Participant is not
relying on the Company for any tax advice.

5.5Binding Agreement.  Subject to the limitation on the transferability of the
Option  contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

5.6Adjustments upon Specified Events.  The Administrator may accelerate the
vesting of the Option in such circumstances as it, in its sole discretion, may
determine.  In addition, upon the occurrence of certain events relating to the
Stock contemplated by Section 13.2 of the Plan (including, without limitation,
an extraordinary cash dividend on such Stock), the Administrator shall make such
adjustments the Administrator deems appropriate in the number of shares of Stock
subject to the Option, the exercise price of the Option and the kind of
securities that may be issued upon exercise of the Option.  Participant
acknowledges that the Option is subject to adjustment, modification and
termination in certain events as provided in this Agreement and Section 13.2 of
the Plan.

A-5

US-DOCS\70212159.2

--------------------------------------------------------------------------------

 

5.7Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records.  By a notice given pursuant to this Section
5.7, either party may hereafter designate a different address for notices to be
given to that party.  Any notice which is required to be given to Participant
shall, if Participant is then deceased, be given to the person entitled to
exercise his or her Option pursuant to Section 4.1 hereof by written notice
under this Section 5.7.  Any notice shall be deemed duly given when sent via
email or when sent by certified mail (return receipt requested) and deposited
(with postage prepaid) in a post office or branch post office regularly
maintained by the United States Postal Service. 

5.8Titles.  Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

5.9Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

5.10Conformity to Securities Laws.  Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all Applicable
Law and regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and state securities laws and
regulations.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Option is granted and may be exercised, only in such a
manner as to conform to such Applicable Law.  To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such Applicable Law.

5.11Amendment, Suspension and Termination.  To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Option in any material way without the prior written
consent of Participant.    

5.12Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth in Section 5.3 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

5.13Stockholder Approval of the Plan Not Required.  The Plan will not be
submitted for approval by the Company’s stockholders.  As described in more
detail in Section 13.3 of the Plan, pursuant to Nasdaq Stock Market Rule
5635(c), the issuance of this Option and the shares of Stock issuable upon the
exercise of such Option pursuant to the Plan are not subject to the approval of
the Company’s stockholders.

5.14Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

5.15Not a Contract of Employment Relationship.  Nothing in this Agreement or in
the Plan shall confer upon Participant any right to serve as an employee of the
Company or any of its Affiliates or interfere with or restrict in any way with
the right of the Company or any of its Affiliates, which rights are hereby
expressly reserved, to terminate for any reason whatsoever, with or without
cause, the employment of Participant at any time.

A-6

US-DOCS\70212159.2

--------------------------------------------------------------------------------

 

5.16Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof. 

5.17Section 409A.  This Option is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”).  However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement (or any Exhibits hereto), if at any time the Administrator determines
that the Option (or any portion thereof) may be subject to Section 409A, the
Administrator shall have the right in its sole discretion (without any
obligation to do so or to indemnify Participant or any other person for failure
to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement (or any Exhibits hereto), or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
either for the Option to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A.  

5.18Limitation on Participant’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Option, and rights no
greater than the right to receive the Stock as a general unsecured creditor with
respect the Option, as and when exercised pursuant to the terms hereof.

5.19Consent to Personal Data Use. Participant acknowledges and agrees that the
Company is permitted to collect, hold, store, process, modify, transfer, lock or
delete certain personal (and sensitive) data in any medium about Participant
(i.e., name, home address, telephone number, e-mail address, date of birth, tax
identification number and payroll information) as a part of its personnel and
other business records for the exclusive purpose of tracking stock option
grants, processing stock option exercises and subsequent share transfers and
sales, arranging for appropriate tax reporting and withholding and regulatory
tracking and reporting purposes and the Company may disclose such information to
third parties in the event that such disclosure is in the Company’s view
required for the proper tracking of stock option grants, processing stock option
exercises and subsequent share transfers and sales, arranging for appropriate
tax reporting and withholding and regulatory tracking. For these purposes, this
personal data will be transferred to other locations, including locations
outside of the European Union and in so-called insecure third-party countries
that do not guarantee the data privacy protection level of the European Union.

5.20Rules Particular to Specific Countries.  

(a)Generally. Participant shall, if required by the Administrator, enter into an
election with the Company or an Affiliate (in a form approved by the Company)
under which any liability to the Company’s (or an Affiliate’s) Tax Liability,
including, but not limited to, National Insurance Contributions (“NICs”) and the
Fringe Benefit Tax (“FBT”), is transferred to and met by Participant. For
purposes of this Section 5.20, “Tax Liability” shall mean any and all liability
under applicable non-U.S. laws, rules or regulations from any income tax, the
Company’s (or an Affiliate’s) NICs, FBT or similar liability and Participant’s
NICs, FBT or similar liability that are attributable to: (i) the grant or
exercise of, or any other benefit derived by Participant from the Option; (ii)
the acquisition by Participant of the shares of Stock on exercise of the Option;
or (iii) the disposal of any shares of Stock acquired upon exercise of the
Option.

(b)Tax Indemnity. Participant shall indemnify and keep indemnified the Company
and any of its Affiliates from and against any Tax Liability.  

*     *     *     *     *

A-7

US-DOCS\70212159.2